Citation Nr: 0108608	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
perirectal abscess, fistula in ano, and enterovesical fistula 
prior to August 22, 1984.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance for being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from March 1947 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In January 1996, the RO granted service connection for 
perirectal abscess, fistula in ano, and enterovesical 
fistula, effective November 29, 1962.  The RO evaluated the 
disability as 100 percent disabling from November 29, 1962 to 
September 30, 1963; and 10 percent disabling effective 
October 1, 1963.  The veteran submitted a notice of 
disagreement with the 10 percent evaluation.  In a rating 
decision dated in July 1997, the RO granted a 100 percent 
evaluation for the disability effective August 23, 1984.  The 
veteran expressed disagreement with the effective date of the 
100 percent evaluation and asserted that the evaluation 
should be effective in 1953.

This appeal also arises from a an October 1998 rating 
decision in which the RO denied entitlement to special 
monthly compensation on account of the need for regular aid 
and attendance or on account of being housebound.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the evaluation of perirectal abscess, fistula 
in ano and enterovesical fistula, the Board notes that the 
record contains statements from Duane Olson, M.D., reporting 
that he had treated the veteran since July 1984, and that the 
veteran had loss of control of the anal sphincter following 
hemorrhoid surgery in service.  Dr. Olson reported that the 
veteran had consulted with numerous physicians regarding 
possible surgical repair of the sphincter.  Records of these 
consultations do not appear to be part of the claims folder.  
The claims folder does not contain a medical opinion as to 
when loss of sphincter control began.

In his substantive appeal, received in July 1998, the veteran 
asserted that his 100 percent evaluation should have been 
effective in 1953.  This statement could be construed as an 
earlier effective date for the grant of service connection.  
There is also a question as to whether the veteran submitted 
a timely notice of disagreement with the January 1996 
decision assigning the effective date for the grant of 
service connection.

With regard to the claim for special monthly compensation, it 
does not appear that the veteran has been afforded an 
examination to assess his need for aid and attendance or 
whether he is housebound.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service, including the names of any 
physicians with whom he consulted about 
possible sphincter repair.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  The RO should afford the veteran an 
appropriate examination to assess his 
need for aid and attendance and whether 
he is housebound.  The examiner should 
express an opinion as to whether the 
veteran's perirectal abscess, fistula in 
ano, and enterovesical fistula; papilloma 
of the bladder; and genitourinary 
disability cause the veteran to be 
bedridden, render him incapable of 
keeping himself ordinarily clean and 
presentable, require frequent need for 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid; render him incapable of feeding 
himself or attend to the wants of nature; 
or require care or assistance on a 
regular basis to protect him from the 
hazzards or dangers incident to his daily 
environment.  The examiner should also 
express an opinion as to whether the 
disabilities noted in this paragraph 
cause him to be confined to his home or 
its immediate premises.

4.  The RO should refer the veteran's 
claims folder to the examiner who 
conducted the veteran's May 1996 VA 
examination, or the examiner who 
conducted his June 1996 VA examination in 
order to obtain an opinion as to when the 
veteran's loss of sphincter control 
began.  If these examiners are 
unavailable, the veteran should be 
afforded a new examination in order to 
obtain the requested opinion.

5.  The RO should adjudicate the 
veteran's claim for an earlier effective 
date for the grant of service connection 
for perirectal abscess, fistula in ano, 
and enterovesical fistula, taking into 
consideration the question of whether the 
veteran submitted a timely notice of 
disagreement with January 1996 decision 
assigning the effective date for the 
grant of service connection.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




